PER CURIAM.
We remand to strike from the order of probation revocation the finding that appellant violated his probation by failing to pay supervision costs. The state failed to present evidence establishing appellant’s ability to pay. Watkins v. State, 368 So.2d 363 (Fla. 2d DCA 1979). We, however, affirm the revocation order and judgments based on the offenses of theft and attempted burglary.
We also remand for correction of the sentence because the trial court failed to comply with the mandate of section 921.-161(1), Florida Statutes (1981). The sentence must specifically reflect credit for time served. Williams v. State, 360 So.2d 61 (Fla. 2d DCA 1978).
OTT, C.J., and HOBSON and DANAHY, JJ., concur.